Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III corresponding to claims 1, 2, 5, 6, 8, 10-17, 19, 20 and 22-26 in the reply filed on 1/13/2021 is acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,439,656. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").  The limitations of claims 12, 13, 15 and 16 are disclosed by claim 1 of the patent where the powering and receiving of data from a specific element is drawn to intended use of the communication circuit.  Claims 6-7 of the patent disclose the limitations of claim 17 of the instant application. 

Claims 1, 2, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17, 20, 22, 23, 24, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4-5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 16, 18, 19, 20 and 21, respectively, of U.S. Patent No. 10,439,656. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly 

Claims 1, 2, 12, 13, 15, 16 and  17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 6, 10, 6, 6 and 7, respectively, of U.S. Patent No. 10,659,087. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibagaki et al. (hereafter Shibagaki)(US PgPub 2006/0141944).
Regarding claim 12, Shibagaki discloses a communication circuit (Figure 1), comprising: a single element antenna (Figure 1, Element 2); a plurality of signal-limiting circuits (Figure 1, Elements 5, 6, and 7); a high-frequency transceiver circuit adapted to be selectively coupled to the single element antenna via the plurality of signal-limiting circuits and tuned to operate at a high frequency carrier frequency (Figure 1, T2T and Paragraphs 0034-0041 where the high frequency transmit signal is operatively switched to pass through the HPF to the multi-frequency antenna); and a low-frequency transceiver circuit adapted to be selectively coupled to the single element antenna via the plurality of signal-limiting circuits and tuned to operate at a low frequency carrier frequency (Figure 1, TIT and Paragraphs 0034-0041 where the low frequency transmit signal is operatively switched to pass through the LPF to the multi-frequency antenna).
Regarding claim 13, Shibagaki discloses a processor; and a memory comprising a plurality of instructions stored thereon that, in response to execution by the processor, causes the communication circuit to (i) control the plurality of signal-limiting circuits to couple the high-frequency transceiver circuit to the single element antenna and decouple the low-frequency transceiver circuit from the single element antenna for communication at the high frequency carrier frequency during a first mode of operation, and (ii) control the plurality of signal-limiting circuits to couple the low-frequency transceiver circuit to the single element antenna and decouple the high-frequency transceiver 
Regarding claim 14, Shibagaki discloses wherein the single element antenna comprises a resonant stub when the high-frequency transceiver circuit is coupled to the single element antenna and the low-frequency transceiver circuit is decoupled from the single element antenna; and wherein the resonant stub is a component of the high-frequency transceiver circuit (Figure 1, Element 4 and Paragraphs0034-0041 where the components of the HFP act as a resonant stub).

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowottnick (US PgPub 2012/0062358).
Regarding claim 20, Nowottnick discloses a communication circuit for multi-frequency communication (Figures 2-3), the communication circuit comprising: a single element antenna including a plurality of coils, wherein the plurality of coils consists of a first portion of coils defined between a first node and a second node, and a second portion of coils defined between the second node and a third node (Figure 2, Element 208 and Paragraph 0027); a high-frequency transceiver circuit having a first terminal and a second terminal and adapted to be selectively coupled to the single element antenna in a first mode of operation of the communication circuit in which wireless communication with a first RF communication device at a high frequency carrier frequency via the single element antenna is enabled (Paragraphs 0027-0030 where the portable device includes a high frequency transceiver circuit for transmitting the 13.56 MHz signal from the multi-frequency shared antenna); and a low-frequency transceiver circuit having a third terminal and a fourth terminal adapted to be selectively coupled to the single element antenna in a second mode of operation of the communication .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki and in view of Nowottnick (US PgPub 2012/0062358).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the conventionally used nominal frequencies of 125 kHz and 13.56 MHz for communicating with data carriers in proximity of Nowottnick to the single multi-frequency antenna of Shibagaki, motivation being to provide the mobile phone of Shibagaki with conventionally used nominally frequencies for communicating with data carriers in proximity such as commonly used smart and proximity cards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687